Citation Nr: 0529521	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  05-17 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for dyshidrotic eczema 
of the hands and feet with history of jungle rot, currently 
evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran served on active duty from May 1943 to June 1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted an increased evaluation from 
10 percent to 30 percent for the veteran's service-connected 
dyshidrotic eczema of the hands and feet with history of 
jungle rot. 


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  The veteran's dyshidrotic eczema of the hands and feet 
with history of jungle rot covers less than 40 percent of his 
entire body and less than 40 percent of exposed areas 
affected.

3.  There is no evidence that the veteran requires constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs during a 12-month period.  

4.  There is no evidence that the veteran's dyshidrotic 
eczema of the hands and feet with history of jungle rot has 
caused marked interference with employment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
dyshidrotic eczema of the hands and feet with history of 
jungle rot have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.118, 
Diagnostic Code 7806 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased evaluation for his 
service-connected dyshidrotic eczema of the hands and feet 
with history of jungle rot.  In the interest of clarity, the 
Board will initially discuss whether this issue has been 
properly developed for appellate purposes.  The Board will 
then address the issue on appeal, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claim by means of a June 2004 letter by 
the RO, a rating decision dated in August 2004, a statement 
of the case (SOC) issued in February 2005, and a Supplemental 
Statement of the Case (SSOC) issued in April 2005.  As a 
whole, these documents satisfy the notice requirements of 38 
U.S.C.A. § 5103.  

The SOC and SSOC notified the veteran of the relevant law and 
regulations pertaining to his claim.  In addition, the RO's 
June 2004 letter provided the veteran with information about 
the new rights provided under the VCAA, including the 
furnishing of forms and notice of incomplete applications 
under 38 U.S.C.A.           § 5102, providing notice to 
claimants of required information and evidence under 38 
U.S.C.A. § 5103, and the duty to assist claimants under 38 
U.S.C.A. § 5103A.  VA informed the veteran of the evidence it 
already possessed, described the evidence needed to establish 
the veteran's claim, and specifically identified what 
evidence was needed from the veteran versus what evidence VA 
would attempt to procure.  This letter was also provided 
prior to the RO's initial adjudication of his claim in August 
2004.  The Board thus finds that these documents comply with 
the VA's revised notice requirements.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  This 
requirement also has been met.  The Board notes that there 
does not appear to be any outstanding medical records that 
are relevant to this appeal, as the RO obtained all relevant 
medical records identified by the veteran and his 
representative.  In response to the RO's June 2004 letter, 
the veteran submitted a statement indicating that all his 
treatment was at VA.  The veteran was also afforded a VA 
examination in June 2004 to determine the severity of his 
skin condition.  This examination report appears adequate for 
rating purposes.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA. 

II.  Merits of the Claim

The record shows that the veteran was treated for jungle rot 
on his hands and feet while on active duty.  This condition 
never fully resolved and continued after service.  As a 
result, in a January 1993 rating decision, the RO granted 
service connection and assigned a 10 percent evaluation for 
dyshidrotic eczema of the hands and feet with history of 
jungle rot.  

In May 2004, the veteran filed a claim for increased 
compensation benefits.  In an August 2004 rating decision, 
the RO granted an increased evaluation to 30 percent for the 
veteran's dyshidrotic eczema of the hands and feet with 
history of jungle rot.  The veteran appealed that decision.  
Therefore, the issue on appeal is entitlement to an 
evaluation in excess of 30 percent for dyshidrotic eczema of 
the hands and feet with history of jungle rot.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 115; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-56 (1990). 

The veteran's skin condition has been evaluated as 30 percent 
disabling under Diagnostic Code (DC) 7806 (dermatitis or 
eczema), which requires evidence of from 20 percent to 40 
percent of the entire body affected or 20 percent to 40 
percent of exposed areas affected; or the need for systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  38 C.F.R. § 
4.118, DC 7806.

The highest evaluation allowable pursuant to this code, 60 
percent, requires evidence of more than 40 percent of the 
entire body affected or more than 40 percent of exposed areas 
affected; or the need for constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs during the past 12-month period.  Id.

Applying these criteria to the facts of this case, the Board 
finds that the preponderance of the evidence is against an 
evaluation in excess of 30 percent for the veteran's service-
connected dyshidrotic eczema of the hands and feet with 
history of jungle rot.  The evidence does not show more than 
40 percent of the veteran's entire body affected or more than 
40 percent of exposed areas affected.  There is also no 
evidence that the veteran requires constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during a 12-month period.

An April 2004 VA outpatient treatment record notes the 
veteran's statement that medication to treat his psoriasis 
helped keep the thick areas thin, but that he generally has 
dry, itchy skin even in areas where psoriasis was not 
present.  Objectively, his skin was generally intact with the 
exception of thick areas of skin on the knees, left buttock, 
and right elbow, which were raised and red, and had plaques.  
The diagnostic assessment included psoriasis.  

In a June 2004 statement, the veteran indicated that his feet 
were constantly swollen.  He also reported difficultly 
maintaining balance and that he received all his treatment at 
VA.  Enclosed photographs revealed patchy red areas of skin 
on the veteran's feet and left buttock.  In a VA Form 9 
(Appeal to Board of Veterans' Appeals) submitted in May 2005, 
the veteran complained that VA refused to provide medication 
other than cream and ointment.  

The veteran was afforded a VA compensation examination in 
June 2004 to determine the nature and severity of his skin 
condition.  At that time, the examiner indicated that he had 
reviewed the claims file.  The veteran reported that he had 
scaly skin on the soles of his feet and hands.  He indicated 
that some of the skin underneath was thin and bruised and 
would break easily, which he attributed to chronic use of 
steroids.  He also complained of itching as well as pain 
where his skin was cracking.  

A physical examination of the skin revealed the following 
findings: 1.2 percent total body surface area of the top of 
the toes and soles of the feet were scaly, with all 10 toes 
dystrophic.  The right thumb was onycholytic, and the right 
fifth fingernail had oil spotting.  A mild loose scaly rash 
was observed on the left groin covering 1.0 percent total 
body surface area.  The left knee had a thick scaly plaque 
covering 0.2 percent body surface area.  The elbows also had 
a thick, scaly plaque, with 1.0 percent body surface area for 
the left elbow and 0.2 percent body surface area for the 
right elbow.  Both palms were mildly scaly with some plaquing 
on the dorsal aspect of both hands.  

Thus, the total body surface area covered by rash was as 
follows:  In exposed areas, the rash was limited to the hands 
and 4 percent total body surface area, "plus another one 22% 
on the on [sic] the elbow as 5.2 + 0.2 on the knee, 5.4 + 
1.2, 6.6 + 1, 7.6 total percent body surface area, but 40% of 
exposed skin has some of rash on the hands, both palmar and 
dorsal hands."  Pictures of the veteran's feet, knees, 
buttocks, groin, elbows, and hands were included.  The 
diagnoses were psoriasis, tinea pedis, and onychomycosis. 

Based on these findings, the Board concludes that the RO 
properly evaluated the veteran's skin condition as 30 percent 
disabling.  The June 2004 VA examination report does not show 
exposure to more than 40 percent of the veteran's entire body 
or more than 40 percent of exposed areas affected.  The VA 
examiner's reference to 40 percent of exposed skin refers to 
40 percent of the veteran's hands rather than 40 percent of 
all exposed areas.  

In addition, there is also no evidence that the veteran 
requires constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during a 12-
month period.  At his VA examination, the veteran reported 
chronic use of steroids used to treat his psoriasis.  
However, no medical professional has confirmed that systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are currently required to treat the veteran's skin 
condition.  Although the veteran reported thinning of his 
skin due to chronic use of steroids, he also stated that VA 
has only provided him cream and ointment.  The recent VA 
examiner did not confirm such symptomatology or report the 
use of systemic therapy. 

The Board thus concludes that the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
the veteran's dyshidrotic eczema of the hands and feet with 
history of jungle rot.  In reaching this decision, the Board 
has considered the doctrine of reasonable doubt; however, as 
the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b).  Hence, the appeal must be denied.

In addition to schedular criteria, the veteran argues that 
his skin condition warrants a 60 percent evaluation on the 
basis of an extraschedular evaluation.  In exceptional cases 
where schedular evaluations are found to be inadequate, the 
RO may refer a claim to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, for 
consideration of "an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities."  38 
C.F.R. § 3.321(b)(1).  

In this case, the veteran has indicated that he has to sit on 
cushions due to the painful rash on his buttocks.  He also 
indicated that he feels embarrassed about scratching certain 
areas in public.  He submitted photographs of blood-stained 
shorts and a blood stained toilet seat, allegedly from his 
rash.  However, he has offered no evidence indicating that 
his service-connected skin condition has markedly interfered 
with his ability to work nor does the record reflect an 
exceptional or unusual disability picture that is not 
contemplated by the regular schedular standards.  Therefore, 
further development in keeping with the procedural actions 
outlined in 38 C.F.R.  § 3.321(b)(1) is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 30 percent for dyshidrotic eczema 
of the hands and feet with history of jungle rot is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


